DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/02/2022 has been entered.  Claims 1-24 are pending.
	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and Species a-1 in the reply filed on 05/02/2022 is acknowledged.
Claims 4 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Objections
Claims 2-3 are objected to because of the following informalities:  the word “Formula” should be lowercase.  Appropriate correction is required.
Claims 2-3 are objected to because of the following informalities:  the brackets surrounding the word “Formula” will cause confusion later in prosecution.  It is suggested to replace the brackets with parenthesis as appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen (WO 2019/018346 A1).
Regarding claim 1, Chen discloses a composition comprising a fluoropolymer which is a copolymer produced from the polymerization of a fluoroolefin, an alkyl vinyl ether and an alkenyl silane (P1/L9-13).  Additives that may be added to the composition include a binding agent (adhesion promoter) (P16/L28-P17/L2).
	Although Chen does disclose the composition is used for manufacturing a passivation layer as shown in Example 4, this is an intended use limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).  
	Regarding claims 2-3, Chen discloses the fluoroolefin is selected from the group consisting of tetrafluoroethylene (R1 = F of formula 1 in the instant claim), chlorotrifluoroethylene (R1=Cl of formula 1 of the instant claim), hexafluoropropylene (R1=straight-chain perfluoroalkyl group having 1 carbon atom of formula 1 of the instant claim), perfluoro(methyl vinyl ether), perfluoro (ethyl vinyl ether), and perfluoro(propyl vinyl ether) (R1= a straight-chain perfluoroalkoxy group having 1 to 3 carbon atoms).  The alkyl vinyl ether has an alkyl group  which is a C1-C6 straight chain saturated hydrocarbon radical or a C3-C6 branched chain or cyclic saturated hydrocarbon radical (R2= is a straight-chain alkyl group having 1 to 6 carbon atoms, a branched alkyl group having 3 to 6 carbon atoms, or a cyclic saturated hydrocarbon radical, or an aryl vinyl ether wherein the aryl group is unsubstituted or substituted (meets the limitations of formula 2 of the instant claims wherein R2 is a straight-chain alkyl group having 1 to 6 carbon atoms, a branched alkyl group having 3 to 6 carbon atoms, a cyclic alkyl group having 3 to 6 carbon atoms, or a substituted or unsubstituted aryl group).  The alkenyl silane is of the formula SiR1R2R3R4, wherein R1 is an ethylenically unsaturated hydrocarbon radical, R2 is aryl, aryl substituted hydrocarbon radical, branched C3-C6 alkoxy radical, or substituted or unsubstituted cyclic C5-C6 alkoxy radical, and R3 and R4 are independently selected from linear or branched C1-C6 alkoxy radical, or substituted or unsubstituted cyclic C5-C6 alkoxy radical (R1=R3 of formula 3 of the instant claims; R2=R3 of the instant claims of formula 3; R3 and R4 are R5 and R6 of the formula 3 of the instant claims, respectively) (P2/L17-P3/L8).
Regarding claim 16, Chen discloses the composition as shown above in claim 1.  Chen discloses the photo acid generator can be present form 0.1 o 2 wt% which is within the claimed range (P14/L29-P15/L20).  The wt% of the photo acid generator is based on the total weight of solid components in the coating composition (P15/L21-P16/L4).  

	Regarding claim 18, Chen discloses the photosensitizer can be present in the coating composition in an amount from 0.05 to 2 wt% based on the total weight of solid components in the coating composition (P21-P16/L4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2019/018346 A1) as applied to claim 1 above in view of Nakano (CN 102844884 A, See machine translation for citation).
Regarding claims 5 and 7, Chen discloses the composition as shown above in claim 1.
	However, Chen does not disclose an adhesion promoter or binding agent is a thiol-based adhesion promoter.  Nakano teaches 3-mercapto propyl dimethoxy silane coupling agent [0109].  Nakano relates to a coating composition concerned with adhesion (Abstract)  Chen and Nakano are analogous art concerned with the same field of endeavor, namely coating composition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the mercapto containing silane coupling agent per the teachings of Nakano, and the motivation to do so would have been as Nakano suggests improving adhesion [0109].  
	Regarding claim 15, Chen does not disclose amount of the mercapto silane compound.  As the improvement in adhesion is variable that can be modified by adjusting said amount of the mercapto silane compound as per the teachings of Nakano [0109], the precise amount of the mercapto silane compound would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of mercapto silane compound, and the motivation to do so would have been to obtain desired adhesion (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2019/018346 A1) as applied to claim 1 above.
	Regarding claim 17, Chen discloses the composition as shown above in claim 1.  Chen discloses the coating composition comprises form 5 to 35 wt% of photocrosslinkable fluoropolymer and from 65 to 95 wt% of carrier medium (P14/L8-28).  Based on calculations, the composition comprises from 186-1900 parts by weight of solvent based on 100 parts by weight of the fluorocopolymer which overlaps the claimed range.  As shown in Example 4 the amount of the fluoropolymer is 6 g and the amount of solvent is 30 g.  Based on calculations, the composition comprises 500 parts by weight of a solvent based on 100 parts by weight of the fluorocopolymer which is close to the claimed range.  It would have been obvious to one of ordinary skill in the art to adjust the amount of the solvent in order to obtain the desired viscosity and thickness of the resulting film (P14/8-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 


	
	Claims 1-3, 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2017/136266 A1) in view of Nakano (CN 102844884 A, See machine translation for citation).
	Regarding claims 1, 5, and 7, Chen discloses a fluoropolymer coating comprising a fluoropolymer which is a copolymer containing repeating units arising from the polymerization of a fluoroolefin, an alkyl or aryl vinyl ether and an alkenyl silane (P1/L9-13).
	However, Chen does not disclose an adhesion promoter.  Nakano teaches 3-mercapto propyl dimethoxy silane coupling agent [0109].  Nakano relates to a coating composition concerned with adhesion (Abstract)  Chen and Nakano are analogous art concerned with the same field of endeavor, namely coating composition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the mercapto containing silane coupling agent per the teachings of Nakano, and the motivation to do so would have been as Nakano suggests improving adhesion [0109].  
	However, Chen does not disclose the composition is used for manufacturing a passivation layer which is an intended use limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).  
	Regarding claim 2, Chen discloses the fluoroolefin includes tetrafluoroethylene, chlorotrifluoroethylene, hexafluoropropylene or perfluoro(methyl vinyl ether) (R1 of formula of the instant claim is F, Cl, straight-chain perfluoroalkoxy group having 1 carbon atom, or straight-chain perfluoroalkyl group having 1 carbon atom).  The vinyl ether monomer includes an alkyl vinyl ether has an alkyl group which is a C1 to C6 straight chain saturated hydrocarbon radical, or aryl vinyl ether wherein the aryl group is unsubstituted or substituted.  The alkenyl silane of the formula SiR1R2R3R4, wherein R1 is an ethylenically unsaturated hydrocarbon radical, R2 is aryl, aryl substituted hydrocarbon radical, branched C3-C6 alkoxy radical, or substituted or unsubstituted cyclic C5-C6 alkoxy radicals, and R3 and R4 are independently selected from linear or branched C1-C6 alkoxy radicals, or substituted or unsubstituted cyclic C5-C6 alkoxy radicals (P5/L12-26).  
	Regarding claim 15, Chen does not disclose amount of the mercapto silane compound.  As the improvement in adhesion is variable that can be modified by adjusting said amount of the mercapto silane compound as per the teachings of Nakano [0109], the precise amount of the mercapto silane compound would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of mercapto silane compound, and the motivation to do so would have been to obtain desired adhesion (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7 are directed to an invention not patentably distinct from claims 1-14 of commonly assigned U.S. Patent No. 11,274,226 B2. 
Claims 1-3, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,274,226 B2 (Chen) in view of Nakano (CN 102844884 A, See machine translation for citation).  The claims of Chen recite a solution for forming a fluoropolymer coating  and process for forming a fluoropolymer coating.
	However, the claims of Chen do not recite an adhesion promoter.  Nakano teaches 3-mercapto propyl dimethoxy silane coupling agent [0109].  Nakano relates to a coating composition concerned with adhesion (Abstract)  Chen and Nakano are analogous art concerned with the same field of endeavor, namely coating composition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the mercapto containing silane coupling agent per the teachings of Nakano, and the motivation to do so would have been as Nakano suggests improving adhesion [0109].  

Allowable Subject Matter
Claims 6 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Chen (WO 2019/018346 A1) does not teach or suggest the thiol-based adhesion promoter is selected from the group consisting of 3-(triethoxysilyl)propanethiol, 6-mercapto-1-hexanol, 3-mercaptopropionic acid, 11-mercapto-1-undecanol, and 3-(trimethoxysilyl) propanethiol, the adhesion promoter is a diol-based adhesion promoter or the adhesion promoter comprises a first adhesion promoter which is a thiol-based adhesion promoter and a second adhesion promoter which is a diol-based adhesion promoter. 
Chen (WO 2017/136266 A1) does not teach or suggest the thiol-based adhesion promoter is selected from the group consisting of 3-(triethoxysilyl)propanethiol, 6-mercapto-1-hexanol, 3-mercaptopropionic acid, 11-mercapto-1-undecanol, and 3-(trimethoxysilyl) propanethiol, the adhesion promoter is a diol-based adhesion promoter or the adhesion promoter comprises a first adhesion promoter which is a thiol-based adhesion promoter and a second adhesion promoter which is a diol-based adhesion promoter. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767